In summary proceedings to dispossess tenants in a low-rent housing project, erected with aid under the United States Housing Act of 1937, as amended (U. S. Code, tit. 42, §§ 1401-1430), the petitions of the landlord, The Municipal Housing Authority for the City of Yonkers, organized under the New York Public Housing Law, were dismissed on the merits by the City Court of Yonkers. Order, on reargument, of the County Court of Westchester County reversing the order of the City Court of Yonkers and remanding the proceedings to the City Court of Yonkers for further disposition, unanimously affirmed, with costs. In our opinion the landlord had full power to maintain the proceedings under subdivision (b) of section 209 of the Housing and Rent Act of 1947 (U. S. Code, tit. 50, Appendix, § 1899, subd. [b]), subdivision (b) of section 502 of the Housing Act of 1948 (U. S. Code, tit. 42, § 1404a) and subdivision 1 of section 37 of the New York Public Housing Law. (Walton v. City of Phoenix, 69 Ariz. 26; Paxson v. Smock, 73 F. Supp. 793, 796.) The leases were validly terminated at the expiration of the current term thereof by service of a thirty-day notice of termination as provided by the lease. (Real Property Law, § 232-b.) Paragraph 4 of the leases conferred no right upon the tenants to remain in possession of the demised premises. (U. S. Code, tit. 42, § 1413a; Columbus Metropolitan Sousing Authority v. Stires, 84 Ohio App. 331; Brand v. Chicago Sousing Authority, 120 F. 2d 786, 788.) Present — Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ.